Judgment unanimously modified as a matter of discretion in the interest of justice, and as modified affirmed, in accordance with the following memorandum: Defendant appeals from a judgment following a jury verdict convicting him of attempted escape in the first degree, promoting prison contraband in the first degree, and assault in the second degree. He was sentenced as a persistent nonviolent felon to consecutive indeterminate sentences of 25 years to life on each count (Penal Law § 70.10). We find that defendant’s sentence was harsh and excessive and modify it to concurrent terms of 25 years to life. We have examined defendant’s remaining arguments and find them to be without merit. (Appeal from judgment of Genesee County Court, Miles, J.—attempted escape, first degree.) Present—Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.